UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1366


ANASTASIYA KRUSHEVSKAYA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 3, 2015              Decided:   November 4, 2015


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Alexander J. Segal, THE LAW OFFICES OF GRINBERG & SEGAL,
P.L.L.C., New York, New York, for Petitioner.       Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, M. Jocelyn
Lopez Wright, Senior Litigation Counsel, Melissa K. Lott, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anastasiya Krushevskaya, a native and citizen of Belarus,

petitions for review of an order of the Board of Immigration

Appeals       (Board)    dismissing     her       appeal     from    the   immigration

judge’s       denial    of   her    requests       for     asylum,    withholding   of

removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the transcript

of Krushevskaya’s merits hearing and all supporting evidence.

We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8

U.S.C.    §    1252(b)(4)(B)       (2012),     and    that    substantial     evidence

supports the Board’s decision.                 See INS v. Elias–Zacarias, 502

U.S. 478, 481 (1992).

     We        have     also       considered        the     various       bases    for

Krushevskaya’s claim that the immigration judge’s conduct at the

merits hearing violated her due process rights and find no error

in the Board’s conclusion that Krushevskaya failed to show that

the immigration judge was biased or that she did not receive a

full or fair hearing.            See 8 U.S.C. § 1229a(b)(1) (2012) (giving

immigration       judges       authority     to    “interrogate,       examine,     and

cross-examine the alien and any witnesses”); Rusu v. INS, 296

F.3d 316, 321-22 (4th Cir. 2002) (providing that alien must be

“accorded an opportunity to be heard at a meaningful time and in



                                           2
a meaningful manner, i.e., . . . [to] receive a full and fair

hearing on [her] claims”).

     Accordingly,        we    deny   the       petition   for      review    for   the

reasons stated by the Board.            In re: Krushevskaya (B.I.A. Mar.

18, 2015).      We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented      in    the   materials

before   this    court    and   argument        would   not   aid     the    decisional

process.

                                                                      PETITION DENIED




                                            3